ANDERSON, Circuit Judge,
dissenting, in which HENDERSON, Senior Circuit Judge, joins:
I also dissent for the several reasons set forth by Judge Birch. I can discern no principled way to avoid the conclusion that the instant county ordinance is in substance an income tax for purposes of federal law. I respectfully submit that the majority’s attempt to distinguish Howard v. Commissioners of Sinking Fund, 344 U.S. 624, 73 S.Ct. 465, 97 L.Ed. 617 (1953), is flawed. In Howard, the Supreme Court interpreted the Buck Act’s provision that no person shall be relieved from liability for state or local income tax by reason of residing on federal property or working on federal property. 4 U.S.C.A. § 106(a). The Supreme Court held that an almost identically worded ordinance was in substance an income tax. The majority attempts to distinguish Howard by pointing to the exclusion provision in the Buck Act — i.e. that the Buck Act shall not be deemed to authorize taxation of the “United States itself or any instrumentality thereof.” 4 U.S.C.A. § 107(a). Although the majority correctly points out that this provision confirms the continued applicability of the intergovernmental tax immunity doctrine, the majority’s attempted distinction fails to recognize that an income tax is clearly not barred by the tax immunity doctrine and that the Buck Act and Howard indicate that *1577the instant ordinance is in substance an income tax.
Having concluded that the instant tax is as a practical matter an income tax, it follows that it is not barred by the intergovernmental tax immunity doctrine because tax upon the income of a federal employee, however important the position,1 is not a tax upon the United States or an instrumentality thereof.2 The test is whether the tax obstructs or interferes with the performance of the federal function. Graves v. New York ex rel. O’Keefe, 306 U.S. 466, 477, 481, 484, 59 S.Ct. 595, 597, 598-99, 600, 83 L.Ed. 927 (1939). As Judge Birch persuasively points out, the instant tax neither obstructs nor interferes with the performance of the judge’s functions. Indeed, the district court so found.
I respectfully dissent.

. Because the instant tax is an income tax, and because a state or local tax upon a federal judge’s income is not barred by the intergovernmental tax immunity doctrine, I need not address the majority’s assertion that the acts of federal judges (in performing their official duties) are acts of the United States or an instrumentality thereof.


. As Judge Birch points out so forcefully, the majority acknowledges this.